Citation Nr: 0626620	
Decision Date: 08/25/06    Archive Date: 09/01/06

DOCKET NO.  98-16 184A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for Guillain-Barre 
syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to February 
1970.

The instant appeal arose from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in North Little 
Rock, Arkansas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In July 2006 correspondence, the appellant requested a 
hearing at a local VA office before the Board of Veterans' 
Appeals (Board) using videoconferencing techniques.  The 
correspondence arrived at the Board after the certification 
of appeal; however, the Board initiated the request as to 
whether the veteran desired another hearing, because the 
Veterans Law Judge who presided over the veteran's previous 
hearings before the Board has retired.  For these reasons, 
the Board has determined that good cause for the delay was 
shown.  38 C.F.R. § 20.1304(b)(ii).  Accordingly, the hearing 
must be scheduled.  See generally 38 U.S.C.A. § 7107 (West 
2002).  Since such hearings are scheduled by the RO, the 
Board must remand the case to the RO for that purpose, to 
ensure full compliance with due process requirements.  See 
38 C.F.R. §§ 20.704, 20.1304 (2005).  

Accordingly, the case is REMANDED for the following action:

The veteran should be scheduled for a 
Board hearing using videoconferencing 
techniques at the earliest opportunity 
and should be notified of the hearing 
date.

Thereafter, whether the requested hearing is held or, 
alternatively, the veteran withdraws his hearing request, the 
case should be returned to the Board for further appellate 
consideration in accordance with the usual procedures.  By 
this action, the Board intimates no opinion as to the 
ultimate outcome in this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


